{¶ 42} I dissent on the First Assignment of Error because I believe the appeal was timely under App. R. 4(B)(5). See, In Re Kidd, 2002-Ohio-7264 and In Re Adoption of Eblin (1998), 126 Ohio App.3d 774,711 N.E.2d 319. I concur in judgment only as to the remaining Assignments of Error. *Page 25 
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE AFFIRMED and that the Appellee recover of Appellant costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Ross County Common Pleas Court, Juvenile Division, to carry this judgment into execution.
Any stay previously granted by this Court is hereby terminated as of the date of this entry.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Harsha, J.: Concurs in Part and Dissents in Part with Opinion.
Kline, J.: Concurs in Judgment and Opinion as to Assignment of Error V and Concurs in Judgment Only as to Assignments of Error I, II, III, and IV.
 *Page 1